Case 4:18-cv-00644 Document 64-8 Filed on 11/18/19 in TXSD Page 1 of 4




                         EXHIBIT X

Memo from David M. Feldman to OIG Staff,
         HOU00147572-147574
Case 4:18-cv-00644 Document 64-8 Filed on 11/18/19 in TXSD Page 2 of 4




                                                                         HOU00147572
Case 4:18-cv-00644 Document 64-8 Filed on 11/18/19 in TXSD Page 3 of 4




                                                                         HOU00147573
Case 4:18-cv-00644 Document 64-8 Filed on 11/18/19 in TXSD Page 4 of 4




                                                                         HOU00147574
